 Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 1 of 12 PageID #: 810




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DARRIN BUCHTA,                                )
                                               )
         Plaintiff(s),                         )
                                               )
         vs.                                   )       Case No. 4:19-cv-00976 SRC
                                               )
 AIR EVAC EMS, INC.,                           )
                                               )
         Defendant(s).                         )

                                MEMORANDUM AND ORDER

I.     BACKGROUND

       In April 2019, Buchta filed this class action against Air Evac, an air ambulance company

that provides air medical transport services to rural areas, alleging Air Evac failed to pay pilots,

mechanics, flight nurses, and flight paramedics overtime pay in Illinois, Indiana, and West

Virginia. On a motion to dismiss, the Court dismissed all of Buchta’s Indiana claims and his

West Virginia claims as to pilots and mechanics. Buchta now seeks to certify a class and Air

Evac moves for summary judgment on the remainder of Buchta’s claims. Two potential

plaintiffs also move to intervene. The Court denies the Motions to Intervene, grants Air Evac’s

Motion for Summary Judgment, and denies Buchta’s Motion for Class Certification as moot.

II.    MOTIONS TO INTERVENE

       Before addressing the Motion for Summary Judgment and Motion for Class Certification,

the Court must address two Motions to Intervene. Buchta and potential plaintiff Ian Carroll filed

the first motion on February 21, 2020, one day after the close of discovery and 28 days before

the deadline for motions for class certification and summary judgment. Carroll seeks to

intervene to represent putative class members who worked in West Virginia. Buchta and


                                                   1
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 2 of 12 PageID #: 811




Michael Burford filed the second motion to intervene on May 8, 2020. Burford seeks to

intervene to represent putative class members who worked in Illinois in case the Court dismisses

Buchta’s claims on summary judgement.

       Federal Rule of Civil Procedure 24 governs when a person may intervene; whether a

person moves for intervention of right or for permissive intervention, the person must file the

motion “timely[.]” Fed. R. Civ. P. 24(a), (b); see also NAACP v. New York, 413 U.S. 345, 365

(1973). The court must decide timeliness as a threshold issue before determining if a party may

intervene. NAACP, 413 U.S. at 365. Four factors are relevant to a determination of timeliness:

(1) how far the litigation had progressed at the time of the motion; (2) the prospective

intervenor’s prior knowledge of the pending action; (3) the reason for delay in seeking

intervention; and (4) the likelihood of prejudice to the parties in the action from the delay in

seeking intervention. United States v. Ritchie Special Credit Invs., Ltd., 620 F.3d 824, 832 (8th

Cir. 2010); see also ACLU of Minn. v. Tarek ib Ziyad Academy, 643 F.3d 1088, 1094 (8th Cir.

2011). The Court must consider all of the factors when deciding timeliness. Ritchie Special

Credit Invs., Ltd., 620 F.3d at 832. Considering all four factors, the Court concludes both

motions were untimely.

       A.      Progress of the Litigation

       When Carroll filed his motion, in February, this case had significantly progressed.

Buchta filed this case in April 2019, the parties had conducted substantial motion practice on Air

Evac’s motion to dismiss, and at the time of Carroll’s motion, discovery had closed and the

dispositive-motion deadline loomed. At the time of Burford’s motion, in May, Air Evac had

filed its motion for summary judgment, Buchta had filed his motion for class certification, and

Air Evac had responded. Substantial litigation has occurred in this case.



                                                  2
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 3 of 12 PageID #: 812




         B.      Prospective Intervenor’s Prior Knowledge

         According to Carroll’s motion, Carroll learned of this case when he heard from a former

Air Evac employee about a settlement in a similar action against Air Evac in Kentucky. Upon

learning of the settlement, Carroll “immediately” reached out to Buchta’s counsel to represent

him. According to Burford’s motion, Burford “recently” found out about the case from a former

Air Evac employee and he “immediately” reached out to Buchta’s counsel. While counsel surely

had the information, neither motion states when Carroll or Burford contacted Buchta’s counsel,

and the affidavits omit any mention of when these actions took place. These shortcomings in the

motion papers leave the Court unable to determine when Carroll or Burford acquired knowledge

of the action.

         C.      Reason for Delay

         In his motion, Carroll states he is moving to intervene now to protect the West Virginia

putative class’s interests if the Court determines Buchta is not an adequate class representative

for the West Virginia class, as Buchta never worked in West Virginia. Air Evac originally raised

this issue in its motion to dismiss, challenging Buchta’s standing to bring the West Virginia

claims. The Court held it was not an issue of standing but an issue best addressed through the

requirements of Rule 23. The motion papers also do not reveal when Carroll learned of this

issue.

         In Burford’s motion, he states he is now moving to intervene in case the Court dismisses

Buchta’s Illinois claims due to a prior class action settlement with Air Evac in Kentucky, of

which Buchta was a class member. Air Evac originally raised the issue of a possible settlement

as an affirmative defense in its answer and then raised the Kentucky settlement specifically in its




                                                 3
 Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 4 of 12 PageID #: 813




supplemental responses to Buchta’s discovery requests. The motion papers similarly do not

reveal when Burford learned of this issue.

       D.      Likelihood of Prejudice

       Air Evac is prejudiced by the motions to intervene filed so late in the litigation.

Essentially, the Court will have to hit the proverbial reset button and re-start this case from the

beginning. The Court will need to reopen discovery, with time for both written and oral

discovery, and the parties will need to file new motions for summary judgment and class

certification. Air Evac will have to redo most, if not all, of the work it has already done. This

will result in significant prejudice to Air Evac. See U.S. Bank Nat. Ass’n v. State Farm Fire &

Cas. Co., 765 F.3d 867, 870 (8th Cir. 2014) (“It was reasonable for the court to think the parties

could be prejudiced by having to cover the same ground again.”).

       Considering all four factors, the Court finds the motions to intervene are untimely.

Because the Court finds the motions are untimely, it need not consider whether Carroll and

Burford may intervene as of right or by permissive intervention. Associated Builders &

Contractors, Inc. v. Herman, 166 F.3d 1248, 1257 (D.C. Cir. 1999) (citing NAACP, 413 U.S. at

369). The Court now turns to Air Evac’s Motion for Summary Judgment

III.   SUMMARY JUDGMENT

       A.      Undisputed Facts

       Before reciting the undisputed facts in this case, the Court must first address Buchta’s

response to Air Evac’s statement of material facts. In his response, Buchta does not respond to

each of Air Evac’s statements of material fact. Instead, he disputes items seven and eight, and

then refers to numerous federal statutes and regulations, and state statutes; he then argues about

what those statutes and regulations require. Federal Rule of Civil Procedure 56(c)(1) requires a



                                                  4
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 5 of 12 PageID #: 814




party disputing a fact to support the assertion by citing to particular parts of materials in the

record. This court’s Local Rule 4.01(E) requires a party to cite to specific parts of the record for

each fact it asserts is in dispute. It further states that, “All matters set forth in the moving party’s

Statement of Uncontroverted Material Facts shall be deemed admitted for purposes of summary

judgment unless specifically controverted by the opposing party.”

        Buchta’s response requires the Court to hunt through his arguments to determine if he

cites to any specific part of the record to create a genuine issue of material fact. Because Buchta

has not complied with Rule 56 or this Court’s Local Rules, the Court deems all of the facts in Air

Evac’s statement of material facts admitted. See Holloway v. Union Pacific R.R. Co., 762 Fed.

App’x 350, 352 (8th Cir. 2019) (“In light of [plaintiff’s] failure to comply with Rule 7-4.01(E),

we conclude that the district court did not abuse its discretion by admitting [defendant’s]

statement of facts.”). Even if the Court considered Buchta’s response, nothing in it disputes the

asserted facts that the Court finds material. The Court finds the following material facts

undisputed.

        Air Evac is an air ambulance company providing air medical transport services by

helicopter to critically ill or injured patients in medically underserved rural areas. Before July

2018, Air Evac paid its pilots, flight paramedics, flight nurses, and mechanics based in Illinois

and West Virginia overtime premiums for every hour worked over 84 hours in a two-week pay

period. After July 2018, Air Evac began paying these employees overtime premiums for every

hour worked over 40 hours in a workweek.

        Buchta began his employment as a flight paramedic with Air Evac in June 2013. He

voluntarily resigned in March 2020. From June 2013 until June 2015, Buchta worked at a base

in Indiana. From June 2015 until October 2016, Buchta worked in Kentucky, and from October



                                                   5
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 6 of 12 PageID #: 815




2016 until June 2017, he worked in Missouri. Since July 2017 until his resignation, he worked in

Illinois. Buchta never worked in West Virginia.

       In 2018, Jason Peck filed a lawsuit against Air Evac in the Fayette Circuit Court,

Commonwealth of Kentucky, alleging Air Evac did not pay pilots, flight paramedics, and flight

nurses overtime in accordance with Kentucky wage laws. Air Evac removed the lawsuit to

federal court. In April 2019, Peck, on behalf of himself and on behalf of a class of similarly

situated individuals, and Air Evac executed a settlement agreement.

       In April 2019, Peck filed a motion for class certification and preliminary approval of

class action settlement. On the same day, after Peck filed his motion, Buchta filed this lawsuit

on behalf of himself and others similarly situated alleging violations of Illinois, Indiana, and

West Virginia wage laws. The same counsel represents Peck and Buchta. In Peck’s case, the

court granted his motion for preliminary approval and notice packets were mailed to class

members. These packets included a Notice of Class Action Settlement. See Doc. 45-3, pgs. 6-

10. The settlement administrator also set up a website that included all of the documents sent in

the notice packet. To opt out of the settlement, class members had to send an opt-out statement

to the settlement administrator. Buchta is a member of that settlement class and did not opt out

of the settlement. He is on the list of persons to receive a check from the settlement

administrator.

       In January 2020, the court in Peck’s case held a final hearing and issued its memorandum

opinion and order approving the settlement agreement and its final judgment. In February, Peck

filed an emergency motion for interpretation of the settlement agreement asking the court to find

that the agreement applied only to Kentucky laws and would not prevent Buchta from pursuing




                                                  6
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 7 of 12 PageID #: 816




this case. The court held a hearing and denied the motion, finding it lacked jurisdiction to

resolve the dispute. Air Evac paid the full amount of the settlement in Peck’s case.

       B.      Standard

       Rule 56(c) of the Federal Rules of Civil Procedure provides that summary judgment shall

be entered “if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” In ruling on a motion for

summary judgment, the Court is required to view the evidence in the light most favorable to the

non-moving party and must give that party the benefit of all reasonable inferences to be drawn

from the underlying facts. AgriStor Leasing v. Farrow, 826 F.2d 732, 734 (8th Cir. 1987). The

moving party bears the initial burden of showing both the absence of a genuine issue of material

fact and entitlement to judgment as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986); Fed. R. Civ. P. 56(c).

       In response to the proponent's showing, the opponent's burden is to “come forward with

‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). Self-serving,

conclusory statements without support are insufficient to defeat summary judgment. Armour

and Co., Inc. v. Inver Grove Heights, 2 F.3d 276, 279 (8th Cir. 1993). Rule 56(c) “mandates the

entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).

       C.      Discussion



                                                  7
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 8 of 12 PageID #: 817




        In its motion, Air Evac asserts the settlement agreement in the Peck case bars Buchta’s

claims because he was a class member who did not opt out of the settlement. As the undisputed

facts show, Jason Peck filed a similar lawsuit in Kentucky state court, later removed to federal

court, alleging Air Evac did not pay its pilots, flight paramedics, and flight nurses overtime in

accordance with Kentucky wage laws. The parties reached a settlement agreement and the Court

entered a final order and judgment approving the class action settlement. Buchta was a class

member, received notice of the settlement, and did not opt out of the settlement.

        Air Evac argues that the release terms of that settlement agreement cover the claims

asserted in this case. Buchta contends Air Evac waived this argument by not asserting it in its

answer and that the settlement agreement covers only claims arising under Kentucky law.

                i.      Waiver

        Under Federal Rule of Civil Procedure 8(c), a failure to plead an affirmative defense

generally results in a waiver of that defense. First Union Nat. Bank v. Pictet Overseas Trust

Corp., Ltd., 477 F.3d 616, 622 (8th Cir. 2007). The purpose of Rule 8(c) is to give the opposing

party notice of the defense and a chance to rebut it. Id. Thus, the Eighth Circuit has “eschewed

a literal interpretation of the Rule that places form over substance.” Id. “When an affirmative

defense is raised in the trial court in a manner that does not result in unfair surprise . . . technical

failure to comply with Rule 8(c) is not fatal.” Id. (quoting Fin. Timing Publ’ns, Inc. v.

Compugraphic Corp., 893 F.2d 936, 944 n.9 (8th Cir. 1990)).

        In its answer, Air Evac asserted many affirmative defenses, including that “payment and

release” bars Buchta’s claims. It did not assert a defense of “res judicata.” However, at the time

Air Evac filed its answer, it could not have asserted an affirmative defense of “res judicata”

because the Peck court had not yet entered a final judgment. It did not enter final judgment until



                                                   8
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 9 of 12 PageID #: 818




January 2020, and Air Evac filed its answer in October 2019. At the time it filed its answer, the

parties in Peck had agreed to a settlement agreement; thus, Air Evac included as an affirmative

defense “payment and release.”

       Air Evac also notified Buchta of its intent to raise this defense in its supplemental

responses to Buchta’s requests for admissions, interrogatories, and requests for production of

documents. In response to Buchta’s interrogatory asking Air Evac to list all facts supporting its

affirmative defense of “payment and release,” Air Evac specifically stated, “Plaintiff Darrin

Buchta’s claims are barred by the settlement agreement as approved by the Court in Peck v. Air

Evac.” Doc. 55-1, pg. 2.

       Whether calling it “res judicata” or “payment and release,” the substance of Air Evac’s

defense put Buchta on notice that Air Evac intended to argue that the Peck settlement agreement

bars Buchta’s claims. Therefore, the Court finds Air Evac has not waived its Peck-settlement-

agreement affirmative defense.

               ii.     Extent of the Settlement Agreement

       In determining whether the Peck settlement agreement bars Buchta’s claims, the Court

applies Kentucky law. See Follette v. Wal-Mart Stores, Inc., 41 F.3d 1234, 1237 (8th Cir. 1994)

(“When a federal court is sitting in diversity, the preclusive effect of a prior judgment is

determined by the preclusion rules of the forum which provided the substantive law underlying

that prior judgment.”). Under Kentucky law, res judicata, or claim preclusion, prohibits “the

relitigation of claims that were litigated or could have been litigated between the same parties in

a prior action.” Miller v. Admin. Office of Courts, 361 S.W.3d 867, 871 (Ky. 2011). For res

judicata to apply, there must be an identity of parties and causes of action between the two cases

and the prior action must have been decided on the merits. Id. at 872. Res judicata under federal



                                                  9
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 10 of 12 PageID #: 819




law requires the same. See Lane v. Peterson, 899 F.2d 737, 741 (8th Cir. 1990). Here, the same

parties are involved in the two actions, Buchta, as a class member who did not opt out, and Air

Evac, and the prior action was decided on the merits. See In re Gen. Am. Life Ins. Co. Sales

Practices Litig., 357 F.3d 800, 803 (8th Cir. 2004) (applying res judicata where the prior action

was a class action settlement); Thompson v. Edward D. Jones & Co., 992 F.2d 187, 190-91 (8th

Cir. 1993) (same); see also William B. Rubenstein, 6 Newberg on Class Actions § 18:19 (5th ed.)

(“The process by which a class action settlement is approved has the effect of turning the private

settlement into a judicial ruling, a judgment. Thus, in class actions, future litigation is always

governed by the doctrine of preclusion . . .”). Thus, the question here is whether Buchta’s

claims were litigated or could have been litigated in the Peck case.

       To determine whether a class action settlement bars subsequent claims by class members

who did not opt out, the Court looks to the terms of the final judgment as well as the language of

the settlement agreement. In re Gen. Am. Life Ins. Co. Sales Practices Litig., 357 F.3d at 803. If

the final judgment and settlement agreement’s terms encompass the claims in question, res

judicata may apply. Id. This includes claims an individual class member may have had, but

“knowingly chose to relinquish by remaining a member of the class.” Thompson, 992 F.2d at

190-91. In class actions, to be bound by res judicata, the class member must also have received

adequate notice of the action and settlement. In re Gen. Am. Life Ins. Co. Sales Practices Litig.,

357 F.3d at 804 (citing Thompson, 992 F.2d at 190).

       The Peck settlement agreement includes the following release:

       In exchange for the consideration provided herein, the Settlement Class Members,
       including Named Plaintiff, hereby release any and all claims they have or may have
       against the Released Parties arising out of or relating to the manner in which they
       were compensated by the Released Parties up to the date they sign the Agreement.
       They also agree to release the Released Parties from any and all claims they have
       or may have against the Released Parties arising out of or relating to any (1) failure

                                                 10
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 11 of 12 PageID #: 820




       to pay overtime; (2) failure to pay wages; (3) unjust enrichment; (4) Kentucky
       revised Statutes; and/or (5) any claim that was or could have been asserted in the
       Action . . .

Doc. 45-2, pg. 5. This language clearly encompasses Buchta’s claims. It covers any and all

claims relating to the way Air Evac compensated a settlement class member, i.e. Buchta. His

claims in this case all relate to the manner in which Air Evac paid him. Even if the allegations in

the lawsuit itself only concerned claims under Kentucky law, the parties were free to negotiate,

and the court was free to approve, a settlement agreement encompassing claims under the laws of

other jurisdictions. See Thompson, 992 F.2d 187, 191-92 (finding class action settlement

agreement may bar claims outside the scope of the complaint); see also In re Y& A Group Sec.

Litig., 38 F.3d 380, 384 (8th Cir. 1994) (same). Thus, Buchta released all claims related to his

Air Evac compensation when he chose not to opt out of the class action settlement and to be

bound by the settlement agreement.

       Buchta received adequate notice of the settlement and its terms. The Notice of Class

Action Settlement sent to all class members included a section detailing the release terms the

class members agreed to if they do not opt out. Doc. 45-3, pg. 8. The Court does not recite the

language here but it tracks the language of the settlement agreement, while also advising class

members that if they do not opt out, they agree to this release. Buchta received proper notice,

and could have opted out, but chose not to do so. Thus, under the doctrine of res judicata, the

order approving the Peck settlement agreement bars Buchta’s claims. The Court dismisses all of

Buchta’s claims.

       Because Buchta is the sole class representative for each of the claims asserted in his

Complaint, and his claims are barred, he cannot represent the class. See Great Rivers Co-op. of

Southeastern Iowa v. Farmland Indus., Inc., 120 F.3d 893, 899 (8th Circuit 1997). Without a



                                                11
Case: 4:19-cv-00976-SRC Doc. #: 60 Filed: 08/10/20 Page: 12 of 12 PageID #: 821




class representative, the Court cannot certify a putative class and its claims cannot survive. Id.

Thus, the Court must, and does, dismiss the lawsuit in its entirety. Id.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Intervene [35] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Certify Class [42] is DENIED,

as moot.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment [43] is

GRANTED. The Court dismisses all the claims in this matter.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Intervene [51] is DENIED.

       So Ordered this 10th day of August, 2020.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                 12
